Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/25/2022 has been entered. Claims 1-3, 5-9 and 11-21 are now pending in the application. Claims 1, 5-7, 11 and 16 have been amended and claim 21 has been added by the Applicant. Previous claims 1-20 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been canceled in light of Applicant’s amendments to claim 1. Previous Double Patenting rejections have been withdrawn in light of Applicant’s amendments to claim 1. 

Election/Restrictions

Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 is directed to a different embodiment (e.g. Figs. 7-10, or Figs. 13-16 or Figs. 18-21) of an optical element driving mechanism, that has a movable portion for an optical element, a fixed portion, a driving assembly for driving the movable portion to move relative to the fixed portion and has two support elements, as a first support element; and a second support element, where the first support element and the second support element are disposed on opposite sides of the movable portion. This embodiment is thus different, independent and distinct from the embodiment of claim 1 which uses only one support element. Therefore the embodiments of claim 1 and claim 21 as claimed present related inventions, and/or different species. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together, as presented above, and have a materially different design, mode of operation, and  effect; (2) the inventions do not overlap in scope, i.e., they are mutually exclusive; and (3) the inventions as claimed are not obvious variants, as presented above, (See MPEP § 806.05(j)). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62861440, filed on 06/14/2019, and based on foreign priority to application CN 202020150526.9, filed on 02/03/2020 (China) .
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai US 20170254979 A1 (of record). 
In regard to independent claim 1, Bai teaches (see Figs. 1-9) an optical element driving mechanism (as lens drive device e.g. 1, see Abstract, paragraphs [02, 07-09, 19-20, 23-29, 32-40, 42-45]), comprising: 
a movable portion used for connecting to an optical element having a main axis (i.e. movable member 3 connecting to lens frame 2 with lens  with optical axis Oa, in lens installation 2A, paragraphs [19-20, 23-29], Figs. 1-4); 
a fixed portion (i.e. base member 4, cover 11, paragraphs [19-20, 23-28, 33]), wherein the movable portion is movable relative to the fixed portion (i.e. as 3, 2 moves relative to 4, 11 for AF and OIS functionality, 07-09, 19-20, 23-29, 32-40, 42-45]); 
a driving assembly for driving the movable portion to move relative to the fixed portion (as first 6 and second 7 driving portions for driving movable 3,2 for AF and OIS functions, paragraphs [07-09, 19-20, 23-29, 32-40, 42-45]); and 
a support element disposed on a center of the base (supporting member 20 disposed on a center i.e. lower portion of the base 4, paragraphs [25-28], as clearly depicted in Fig. 7), wherein the movable portion moves relative to the fixed portion through the support element (as 3,2 moves relative to 4,11 through support of supporting member 20, paragraphs [07-09, 19-20, 23-29, 32-40, 42-45], as depicted in e.g. Figs. 1-4, 7-8), and 
and two resilient elements disposed on opposite sides of the fixed portion (as 1 has two elastic members 5 on diagonally opposite  sides of 4 corresponding to cutoff sides of movable frame 3 and lens frame 2, as depicted in Figs. 1-2,4, paragraphs [23-28, 33-35, 40, 44]), wherein each of the resilient elements has a first connecting end disposed on the movable portion and a second connecting end disposed on the fixed portion (as each elastic spring 5 has  end portion 5A connected to connected portion 30 (30A-D) on movable member 3 and had end 5b connected to connecting portion 40(40A-40D) on the fixed base 4 as depicted in Figs. 1-4, paragraphs [23, 27, 34-35, 38]), and the first connecting end and the second connecting end are positioned at opposite ends of a side of the optical element driving mechanism (and as connecting end portions 5A and 5B are positioned on opposite ends of a side of 1 e.g. diagonally opposite side corresponding to cutoff sides of movable frame 3 and lens frame 2, as depicted in Figs. 1-2,4, paragraphs [23-28, 33-35, 38-40, 44]). 
Regarding claim 2, Bai teaches (see Figs. 1-9) that the driving assembly (6,7) comprises: a first magnetic element, disposed on the movable portion (as driving magnet(s) 7 disposed on bottom section 3C of 3, paragraphs [19-20, 23-29, 32-35]); and a second magnetic element, disposed on the fixed portion (corresponding coil(s) 7 disposed in holders 41 in 4, paragraphs [19-21, 23-29, 32-35]), as depicted in e.g. Figs. 1-4, 7-8, paragraphs [23-26]).  
Regarding claim 3, Bai teaches (see Figs. 1-9) that the first magnetic element extends in a direction that is perpendicular to the main axis (i.e. as magnet(s) 7 extends in direction in X_Y plane perpendicular to optical axis Oa along Z-direction, as depicted in Figs. 2-4, paragraphs [24-26, 32-35]).  
Regarding claim 5, Bai teaches (see Figs. 1-9) that the resilient element is S-shaped (as elastic spring(s) 5 have s-like shapes as depicted in profile of e.g. Figs. 3b, 5b and with end portions 5A, 5B, Fig. 1, paragraphs [23, 27, 34-35]). 
Regarding claim 6, Bai teaches (see Figs. 1-9) that the resilient element is positioned on a plane that is parallel to the main axis (as elastic spring(s) 5 are on plane that is parallel to optical axis Oa, as depicted in e.g. Figs. 1-4, paragraphs [23-28, 33-35]).  
Regarding claim 7, Bai teaches (see Figs. 1-9) that the fixed portion has a recess, and a portion of the resilient element is partially disposed in the recess (i.e. as 4 has recessed corner portion(s) and connecting portion(s) 40(A-D) in which elastic member(s) are partially disposed and connected via end portions e.g. 5B, as depicted in e.g. Figs. 1-4, paragraphs [23-28, 33-35]).  
Regarding claim 8, Bai teaches (see Figs. 1-9) that the fixed portion has a top surface and a bottom surface (as e.g. base 4 hat top and bottom surface, as depicted in e.g. Figs. 1-4), a minimum distance between the top surface and the movable portion is less than a minimum distance between the bottom surface and the movable portion (i.e. as minimum distance between top surface of 4 to 3 is less than minimum distance between bottom surface of 4 and 3, as best depicted in Fig. 3B, 5B), and a minimum distance between the bottom surface and the resilient element is less than a minimum distance between the bottom surface and the movable portion (as minimum distance between bottom surface of 4 and 5 (5b part) is less than minimum distance between bottom surface of 4 and 3, as depicted in Figs. 3B, 5B, paragraphs [23, 27, 34-35]).  
Regarding claim 9, Bai teaches (see Figs. 1-9) that the resilient element does not overlap the driving assembly when viewed along the main axis (as depicted 5 does not overlap with driving portion 7, magnets 17(A,B) in optical axis Oa direction, as depicted in Figs. 1-4, paragraphs [23-26, 32-35, 44]). 
Regarding claim 11, Bai teaches (see Figs. 1-9) that the main axis is positioned between the two resilient elements (as main optical axis Oa is positioned between two elastic members 5, as depicted in e.g. Figs. 1-2,4, paragraphs [23-28, 33-35, 40, 44]).  
Regarding claim 12, Bai teaches (see Figs. 1-9) that the driving assembly does not overlap the optical element when viewed in a direction that is perpendicular to the main axis.  
Regarding claim 15, Bai teaches (see Figs. 1-9) further comprising at least two position sensors disposed on the fixed portion or the movable portion (i.e. as position detecting sensors 19, 19A,B on 4 and detecting magnets 18 (18A,B) on movable portion 3, paragraphs [32, 42], see Figs. 2, 4, 7-8).  
Regarding claim 16, Bai teaches (see Figs. 1-9) that the fixed portion comprises a case (as cover 11, paragraphs [19-20, 23-28, 33, Figs. 1-3), and the movable portion is disposed in the case (as movable portion 3,2 is disposed in the cover 11, paragraphs [32-34], Figs. 1-4).  
Regarding claim 17, Bai teaches (see Figs. 1-9) that the support element is spherical (as supporting member 20 is spherical rolling element, as depicted in e.g. Figs. 2-7, paragraphs [25-28]), and is connected to the movable portion and the fixed portion (as 20 is connected to movable member 3,2 and base 4, as depicted in Figs. 2-6, paragraphs [25-28]).  
Regarding claim 18, Bai teaches (see Figs. 1-9) that the movable portion has a recess (i.e. as recess(es) in bottom 3C portion of 3, that receive supporting member(s) 20, as depicted in e.g. Figs. 2-3b, 5b, paragraphs [24-27]), the fixed portion has a concave portion (i.e. as at least concave parts of supporting parts 42 for spherical member(s) 20, Figs. 2-3b, 5b, paragraphs [24-27]), and the support element is partially disposed in the recess of the movable portion and in the concave portion of the fixed portion (i.e. as spherical supporting member(s) 20 is partially disposed in recess in 3 and in concave portion of supporting parts 42, as depicted in e.g. Figs. 2-3b, 5b, 7, paragraphs [24-27]).  
Regarding claim 19, Bai teaches (see Figs. 1-9) that the fixed portion comprises a convex portion extending to the movable portion, and the concave portion is positioned in the convex portion (i.e. as supporting portions 42 include convex portions around the concave receiving portions for 20, which extend from top surface of 4 towards movable member 3,2, as depicted in e.g. Figs. 2, 4,6, paragraphs [24-27]).  
Regarding claim 20, Bai teaches (see Figs. 1-9) that the driving assembly comprises: a first magnetic element, disposed on the movable portion (as driving magnet(s) 7 disposed on bottom section 3C of 3, paragraphs [19-21, 23-29, 32-35]); and a second magnetic element, disposed on the fixed portion (corresponding coil(s) 7 disposed in holders 41 in 4, paragraphs [19-21, 23-29, 32-35]), as depicted in e.g. Figs. 1-4, 7-8, paragraphs [23-26]), and a distance between the second magnetic element and the movable portion is less than a distance between the convex portion and the movable portion (i.e. as vertical height of coil(s) 7 is larger than vertical height of convex portions of 42, a distance from 7 to 3 is less than a distance from convex part of 42 to movable portion 3, as depicted in Figs. 3b, 4, 5b, 6, paragraphs [24-28]). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bai US 20170254979 A1 (of record) in view of Hwang et al. (hereafter Hwang, of record) US 20140160311 A1. 
Regarding claim 13, Bai teaches (see Figs. 1-9) the fixed portion (e.g. 4, 11) but is silent further comprising a magnetic permeable element disposed in the fixed portion (e.g. 4). However, Hwang teaches in the same field of invention of optical adjusting apparatus (see Figs. 1-6, Title, Abstract, paragraphs [03, 08-15, 40-52, 54-60, 73-83) and further teaches that the fixed portion comprises  a magnetic permeable element disposed in the fixed portion (i.e. as magnetic permeable element 196, or 192,194 disposed in base 160 and first base 140, which are under corresponding magnetic coils and opposite corresponding magnets for image stabilization (OIS) or focusing (AF) functions, paragraphs [73-85] and providing returning of movable unit to initial position(s) due to magnetic attraction between magnets and magnetic permeable element(s). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of OIS and AF functions including magnetic permeable element(s) disposed in the base and with corresponding coils and opposite corresponding magnets according to teachings of Hwang to the lens drive device of Bai in base (4) with corresponding coils (7) and opposite magnets (17) in order to provide returning of movable portion (3) to initial position(s) due to magnetic attraction between magnets and magnetic permeable element(s) (see Hwang, paragraphs [83-85]). 
  Regarding claim 14, the Bai-Hwang combination teaches the invention as set forth above, and Bai teaches (see Figs. 1-9 the driving assembly (6,7) comprises: a first magnetic element, disposed on the movable portion (as driving magnet(s) 17 disposed on bottom section 3C of 3, paragraphs {19-21, 23-29, 32-35]); and a second magnetic element, disposed on the fixed portion (corresponding coil(s) 7 disposed in holders 41 in 4, paragraphs [19-21, 23-29, 32-35]), as depicted in e.g. Figs. 1-4, 7-8, paragraphs [23-26]), and the magnetic permeable element (of Hwang, as per combination), the first magnetic element, and the second magnetic element at least partially overlap each other along the main axis (i.e. as due to combination with Hwang the magnetic permeable element disposed in base 4 under coil 7 and opposite the magnet(s) 7, produces at least partial overlap of  magnetic permeable element(s), coils 7 and magnets 17, as depicted in Figs. 2, 4, 7, paragraphs [19-21, 23-29, 32-35], and Hwang, Fig. 2).  

Response to Arguments

Applicant's arguments filed in the Remarks dated 07/25/2022 have been fully considered but they are not persuasive. Specifically, the Applicant argues on pages 6-8 that the ne amended features of claim 1 are not disclosed by cited prior art of Bai, namely since Bai does not disclose (1) that “support element disposed on a center of the base” and that (2) “the first connecting end and the second connecting end are positioned at opposite ends of a side of the optical element driving mechanism”, because allegedly support elements 20 are not disposed on the center of the base member 4, and because each resilient (elastic) element 5 is at a corner of driving mechanism. The Examiner respectfully disagrees. With respect to the above issues (1) and (2) as noted in the rejection above, the cited prior art of Bai teaches all limitations of amended claim 1, as Bai teaches (see Figs. 1-9) an optical element driving mechanism (as lens drive device e.g. 1, see Abstract, paragraphs [02, 07-09, 19-20, 23-29, 32-40, 42-45]), comprising: 
a movable portion used for connecting to an optical element having a main axis (i.e. movable member 3 connecting to lens frame 2 with lens  with optical axis Oa, in lens installation 2A, paragraphs [19-20, 23-29], Figs. 1-4); 
a fixed portion (i.e. base member 4, cover 11, paragraphs [19-20, 23-28, 33]), wherein the movable portion is movable relative to the fixed portion (i.e. as 3, 2 moves relative to 4, 11 for AF and OIS functionality, 07-09, 19-20, 23-29, 32-40, 42-45]); 
a driving assembly for driving the movable portion to move relative to the fixed portion (as first 6 and second 7 driving portions for driving movable 3,2 for AF and OIS functions, paragraphs [07-09, 19-20, 23-29, 32-40, 42-45]); and 
a support element disposed on a center of the base (supporting member 20 disposed on a center i.e. lower portion of the base 4, paragraphs [25-28], as clearly depicted in Fig. 7), wherein the movable portion moves relative to the fixed portion through the support element (as 3,2 moves relative to 4,11 through support of supporting member 20, paragraphs [07-09, 19-20, 23-29, 32-40, 42-45], as depicted in e.g. Figs. 1-4, 7-8), and 
and two resilient elements disposed on opposite sides of the fixed portion (as 1 has two elastic members 5 on diagonally opposite  sides of 4 corresponding to cutoff sides of movable frame 3 and lens frame 2, as depicted in Figs. 1-2,4, paragraphs [23-28, 33-35, 40, 44]), wherein each of the resilient elements has a first connecting end disposed on the movable portion and a second connecting end disposed on the fixed portion (as each elastic spring 5 has  end portion 5A connected to connected portion 30 (30A-D) on movable member 3 and had end 5b connected to connecting portion 40(40A-40D) on the fixed base 4 as depicted in Figs. 1-4, paragraphs [23, 27, 34-35, 38]), and the first connecting end and the second connecting end are positioned at opposite ends of a side of the optical element driving mechanism (and as connecting end portions 5A and 5B are positioned on opposite ends of a side of 1 e.g. diagonally opposite side corresponding to cutoff sides of movable frame 3 and lens frame 2, as depicted in Figs. 1-2,4, paragraphs [23-28, 33-35, 38-40, 44]). 
Specifically, Bai teaches that the support element disposed on a center of the base , i.e. as supporting member 20 is disposed on a center i.e. lower portion of the base 4, paragraphs [25-28], as clearly depicted in Fig. 7). It is noted that the claim language does not require that the support element is disposed in the geometrical center or center of mass of the entire base element. Note also, that the support element with three elements 20 would also read on such limitation as geometrical center or center of mass of elements 20 is also disposed at center of base. Bai further teaches that the first connecting end and the second connecting end are positioned at opposite ends of a side of the optical element driving mechanism, since the connecting end portions 5A and 5B are positioned on opposite ends of a side of 1 e.g. diagonally opposite side corresponding to cutoff sides of movable frame 3 and lens frame 2, as depicted in Figs. 1-2,4, paragraphs [23-28, 33-35, 38-40, 44]. Therefore, Bai teaches the above noted features of amended claim 1. Applicant arguments are therefore not persuasive. 
No additional substantial arguments were presented after page 8 of the remarks dated 07/25/2022. 

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MARIN PICHLER/Primary Examiner, Art Unit 2872